Title: To John Adams from Engelbert François van Berckel, 8 August 1782
From: Berckel, Engelbert François van
To: Adams, John



Amsterdam 8 aoút 1782
Monsieúr

J’ai le plaisir et l’honneúr, de Voús commúniqúer, qúe les Depútez de la Ville d’Amsterdam a l’assemblée des Etats d’hollande Vont recevoir, demain, la Resolútion dú Conseil de la ditte Ville, prise aújourd’huÿ, aú sújet dú Traité d’amitié et de Commerce, entre Leúrs Haútes Púissances, et les Etats Unis en Ameriqúe. Cette Resolution dú conseil contient les ordres les plús precises, poúr se conformer avec Le Raport Hollandais dú 18 Júillet dernier, avec le qúel toúts les aútres membres de L’Assemblée s’etoient deja conformez, avant noús; et des ordres, poúr ne retarder, soús aúcún pretexte la conclusion de ce grand oúvrage. Aússi doivent ils rejetter l’addition des mots, En Europe, dans le second, troise. et aútres articles du Traité, relativement aux Nations les plús favorisées; ayant êté consideré, que cette addition ou Limitation n’etoit pas seúlement úne noúveaúté, dont il n’y avoit point d’exemple; mais en oútre, sujette a de tres grands inconvenients. Dú reste, la Boúrsse de notre ville nous a súggeré encore qúelqúes remarqúes, qúi sont comprises dans la ditte Resolútion de notre Conseil; non pas, poúr proposer a Votre Excellence quelque alteration essentielle, qúi púisse trainer la deliberation; mais seúlement des remarqúes, qui doivent être commúniqúées a Leúrs Haútes Puissances, pour être jointes aúx remarqúes, que leúrs committer ont mises a la marge dú Projet, qúe Votre Excellence a delivré aúx Etats generaúx. Et poúr qúe les únes et les aútres soient le sujet d’úne conference avec votre Excellence, Afin de faire des arrangements en consequence, et d’ún commún accord; sans que l’on pretende, que l’afaire soit encore prise ad referendúm; mais qúe la Commission de Leurs Hautes puissances soit múnie d’un pleinpouvoir pour la Conclusion dú dit Projet, avec les alterations, d’ont on poúra être d’acord, entre les deúx Parties Contractantes. Poúr les Remarques de notre Boúrsse, elles sont d’úne extrême simplicité; et servent plutot a donner, on a demander des eclaircissements que poúr ajoúter oú retrancher quelquechose d’essentiel. J’ai l’honneúr de Voús commúniqúer cette particúlarité, dans le dessein de prevenir des Surprizes; et pourque Votre Excellence, en cas que l’on hazerderoit de Voús proposer quelquechose, qui ne portat pas le dit Caractere, et qui poúroit Vous caúser quelqúe etonnement; Voús púissiez prendre de moi les eclaircissements necessaires, si votre Excellence le júgeat a propos. Je Vous suis tres obligé, Monsieúr, de ce qúe voús avez eú la bonté de me temoigner dans votre derniere, aú Sujet de L’Inconnú. Depúis ce tems la, je n’en ai recú aúcune Noúvelle. Et j’ai êté extiemement etonné, que tout ce que j’avois eú l’honneúr de voús communiqúer, au Sujet de Madame de Hogendorp, etoit mystere pour voús. Je puis montrer sa Lettre, dans la quelle elle M’ecrit qúe son fils avoit presenté l’inconnú a votre Excellence, avant qúe j’ai eú l’honneúr de vous ecrire a son sujet.

J’ai l’honneúr d’être avec l’estime et la Consideration les plús distingúées Monsieúr Votre tres húmble et tres obeissant Serviteúr
E. F. Van Berckel

